       Case 4:14-cr-00051-BMM Document 105 Filed 06/01/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                    Case No. CR 14-51-GF-BMM

               Plaintiff,
                                           ORDER DISMISSING PETITION
vs.                                         AND VACATING HEARING

HIRAM DEAN BIRD,

              Defendant.

      Upon motion of the Defendant, Hiram Dean Bird, for an Order Dismissing

the Petition for Summons for Offender Under Supervision, and Vacating Hearing,

there being no objection from the Government:

      IT IS HEREBY ORDERED that the Petition for Summons for Offender

Under Supervision (Doc. 97), is hereby dismissed;

      IT IS FURTHER HEREBY ORDERED that the hearing set for Tuesday, June

2, 2020, at 2:00 p.m. is VACATED.

      DATED this 1st day of June, 2020.




                                       1
